Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 11-15, 17, 23, 24, 27, 31, 34-38, 43, 44, 48, 50, and 105 are currently pending and are under examination.
**** It is noted that Claims 28-42 have been canceled in the claim set filed October 8, 2022. Yet, the remarks confirm that the claims noted as pending above are intended to be presented for examination, 
Benefit of priority is to August 21, 2015.


The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. 
See the “http” at pages 11, 13, 18, and 20.
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 11-15, 17, 23, 24, 27, 31, 34-38, 43, 44, 48, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to culturing the E. coli in the presence of a fed substrate for said P450 enzyme to produce one or more chemical species from the biosynthetic pathways. It is noted that there is no biosynthetic pathway stated to be in the E. coli and the relationship of the product of P450 enzyme to any biosynthetic pathway is not established. Further, it is not clear if the P450 enzyme comprises two TMDs, its own and that of E. coli.
In Claim 2, the term ‘substantially” is indefinite because one cannot know the limitations of what is substantial or not.
In Claim 11, it is not clear what is intended by “at least one P450 enzyme is not strongly expressed”. First, there is only one P450 enzyme mentioned in Claim 1, and second, the phrasing ‘not strongly expressed” is an subjective term.
In Claim 13, reference is made to “a membrane-anchored P450” which renders the claim indefinite because it is not clear if the membrane anchored P450 is THE membrane anchored P450 of Claim 1. Thus, it appears that a membrane anchored P450 lacks antecedent basis in Claim 13.  Also, reference should be made to P450 enzyme” as recited in Claim 1.
As noted in the 112/1st rejection below, the fed substrates listed in Claim 17 are not all substrates of P450 enzymes, rendering the claim limitations indefinite (and wrong).
Claim 31 lacks antecedent basis in Claim 23/1 because nether Claim 1 or 23 provide basis for the CPR enzymes. It appears that the cell further expresses a single CPR protein. Also, the term “cell” lacks antecedent basis in Claim 1 which refers to E. coli.  See also Claim 33, 34. Also, Claim 34 refers to the TMD being derived from a gene, which is not correct.
Claim 35 refers to at least one membrane achor being a single pass TMD yet Claim 1 states that the P450 is membrane anchored and has a TMD. It appears reference should be made to the TMD. See also Claim 38, 48.
Claim 37 lacks antecedent basis in Claim 1 because Claim 1 does not state that the P450 enzyme lacks its own TMD.
Claim 38 refers to an N-terminal truncation of about 10 to about 50 amino acids. The term “about” is indefinite because one cannot not know the upper or lower limits of 10 to 50 amino acids, for example. See also Claims 43, 44, 48.
Finally, throughout the claims, “E. coli” should be written as – Escherichia coli – to avoid stray periods within the claims.
See MPEP 608.01(m) which states that:  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). 

	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 11-15, 17, 23, 24, 27, 31, 34-38, 43, 44, 48, 50, and 105 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without:
1) biochemical pathways to produce the substrate for P450 enzymes, 
2) specific substrates that are substrates for P450 enzymes, or 
3) a teaching of substrates that will produce the final products/chemical species produced by P450 enzymes, 
which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
	The Examiner will break this rejection into two main issues.  While “chemical species” are produced, the focus will be on the terpenoids as the fed substrate for P450 enzymes, and then the product of any substrates fed to the E. coli as an intended substrate for the P450 enzymes because the terpenoids are the focus of dependent claims.
	The first issue is that the specification teaches that the E coli cells may be fed desired P450 enzyme substrates for chemical transformation, or biochemical pathways may be expressed in the E. coli cells to generate the substrates in vivo. 
At Page 19, line 4+:
The E. coli cells may be fed the desired P450 substrate for chemical transformation,5 or biochemical pathways may be expressed in the host cell to generate the substrate in vivo.

At page 9, line 25+
Exemplary substrates for P450 chemistry include various secondary metabolites such asMAN-006C1 /107590-5006, without limitation, terpenoids, alkaloids, cannabinoids, steroids, saponins, glycosides, stilbenoids, polyphenols, antibiotics, polyketides, fatty acids, and non-ribosomal peptides. 

	Yet, the specification does not teach to feed these secondary metabolites to the E.  coli cells. Rather, these secondary metabolites are synthesized by biochemical pathways that are expressed in the E. coli host cell to generate the substrate in vivo.

At page 4, line 10+:

Figure 3 shows the total terpenoid flux and oxygenated terpenoid formation upon 
expression in E. coli of Valencene Oxidase (VO) enzymes truncated at residue 30 and having various E. coli anchors. The E. coli cells express a valencene synthesis pathway, producing the valencene substrate. 

Page 23, line 27+:
Where the chemical species is a terpenoid, the host cell will generally contain a 
recombinant downstream pathway that produces the terpenoid from IPP and DMAPP23 precursors. Terpenes such as Monoterpenes (C10), Sesquiterpenes (C15) and Diterpenes (C20) are derived from the prenyl diphosphate substrates, geranyl diphosphate (GPP), farnesyl diphosphate (FPP) and geranylgeranyl diphosphate (GGPP) respectively through the action of a very large group of enzymes called the terpene (terpenoid) synthases. ‘

	IPP, which is the acronym for isopentenyl pyrophosphate, is produced through the mevalonate pathway followed by isomerization via isopentenyl-pyrophosphate delta isomerase to form DMAPP, which is the acronym for dimethylallyl pyrophosphate. Both IPP and DMAPP can be formed through the MEP pathway. Thus, when the terpenoid is the END PRODUCT, or the chemical species produced in E. coli in accordance to the method claimed, the precursors or substrates are not fed to the E. coli but produced in the E. coli, having the E. coli being transformed to express terpene synthases. 
	The IPP/DMAPP are not substrates for P450 enzymes for the production of terpenoids, and nor are the geranyl diphosphate (GPP), farnesyl diphosphate (FPP), and geranylgeranyl diphosphate (GGPP) substrates for the P450 enzymes. 

	The second issue is the chemical species produced even if terpenoids were fed to the E. coli as a substrate for P450 enzymes, are not produced by the P450 enzymes.

At page 23, line 17+:
In an embodiment, the E. coli host cell produces a terpenoid selected from a monoterpenoid, a sesquiterpenoid, diterpenoid, a sesterpenoid, or a triterpenoid.

Page 25, line 20:
In various embodiments, E. coli cell is cultured to produce the one or more 
chemical species. For example, the E. coli cell may be cultured to produce one or more 
terpenoid compounds. 

At page 10, line 18+:
Exemplary terpenoid products that may be produced …: alpha-sinensal, beta-Thujone, Camphor, Carveol, Carvone, Cineole, Citral,  citronellal, Cubebol, Geraniol, Limonene, Menthol, Menthone, Nootkatone, Nootkatol, Patchouli, Piperitone, Sabinene, Steviol, Steviol glycoside, Taxadiene, and Thymol. 
MAN-006C1 /107590-5006 
	For example, Camphor is a substrate for P450cam (camphor-5-monooxygenase) which hydroxylates the camphor to 5-exo-hydroxycamphor. Thus, Camphor is not the product of P450. See Kamachi et al. 2003; A theoretical study on the mechanism of camphor hydroxylation by compound I of cytochrome P450. J. Am. Chem. 125: 4652-4661; at page 4652, para. 2.
	Beta-Thujone is a substrate for P450cam and P450 BM3 for the production of 4-hydroxy-beta- thujone, for example. Thus, beta-Thujone is not the product of P450. See He et al. 2004; Radical rebound mechanism in cytochrome P-450-catalyzed hydroxylation of the multifaceted radical clocks alpha- and beta-Thujone. J. Biol. Chem. 279(38): 39479-39484; at page 39481, left col., para. 2.
	Thymol and carvacrol are converted to thymohydroquinone by CYP76S40 or CYP736A300. Thus, thymol and carvacrol are not the product of P450. See Krause et al. 2021; The biosynthesis of thyol, carvacrol, and thmyohydroquinone in Lamiaceae proceeds via cytochrome P450s and a short-chain dehydrogenase. Proc. Natl. Acad. Sci. 118(52), e2110092118, pages 1-10; at Figure 4 with legend.
	Limonene (the terpenoid product) is the substrate for cytochrome P450 limonene-3-hydroxylase, methone is the product of pulegone reductase (PR) and the substrate for methone reductase which produces menthol. Piperitone is the product of pulegone reductase (PR). See Mahmoud et al. 2003; Menthofuran regulates essential oil biosynthesis in peppermint by controlling a downstream monoterpene reductase. Proc. Natl. Acad. Sci. 100(24): 14481-14486; at Fig. 1 with legend.

At page 24, para. 1:
	In an embodiment, the E. coli cell produces steviol or steviol glycoside (e.g.,5 RebM). Steviol is produced from kaurene by the action of two P450 enzymes, kaurene oxidase (KO) and kaurenoic acid hydroxylase (KAH). After production of steviol, various steviol glycoside products may be produced through a series of glycosylation reactions, which can take place in vitro or in vivo.
	
	While steviol may be a product of P450 enzymes but it is not a substrate for the P450 enzymes, the steviol glycosides require an exogenous synthetic pathway in E. coli.

	The Examine has provided 4 references and recitations from the specification teaching that the terpenoid products which are the chemical species produced by the method claimed, are either the direct substrate of the P450 in question to produce a different product, or chemical species that is not a product of P450.
Therefore, the disclosure does not enable one of ordinary skill in the art to practice the invention without:
1) biochemical pathways to produce the substrate for P450 enzymes, 
2) specific substrates that are substrates for P450 enzymes, or 
3) a teaching of substrates that will produce the final products/chemical species produced by P450 enzymes, 
	which is/are critical or essential to the practice of the invention but not taught in the specification and are not included in the claim(s).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 11-15, 17, 23, 24, 27, 31, 34-38, 43, 44, 48, 50, and 105 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,774,314. Although the claims at issue are not identical, they are not patentably distinct from each other because:
 the methods of the independent claims of the instant application and the patent are nearly the same except for the removal of the reference to biosynthetic pathways and the current inclusion of feeding P450 enzyme substrates to the E. coli, and many of the dependent claims are the same or similar. While it is not clear where the instant prosecution is headed, and if the claims will be amended to read away from those patented, this ODP rejection will be made of record early in the prosecution because of the overlapping subject matter between the claims at this time.

	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656